Case 20-31575-jal        Doc 10     Filed 06/26/20        Entered 06/27/20 00:41:20             Page 1 of 2

                  UNITED STATES BANKRUPTCY COURT
                                  Western District of Kentucky
        IN RE:                                                          Case No.:20−31575−jal
        David O. Napper, Jr.

                                   Debtor(s)                            Chapter: 13




       NOTICE OF CONTINUED MEETING OF CREDITORS
        YOU ARE HEREBY NOTIFIED that the meeting of creditors in the above referenced
        case has been rescheduled. The debtor (both spouses in a joint case) must be present at
        the meeting to be questioned under oath by the trustee and by creditors. Creditors are
        encouraged but are not required to attend.
        Telephonic Hearing
        on 7/15/20 at 09:00 AM
        This case may be dismissed without further notice for failure to attend this meeting.
        A copy of this notice shall be mailed to the debtor(s), counsel for the debtor(s), the U.S.
        Trustee and to all scheduled creditors and parties in interest.


        Dated: 6/24/20
                                                     ENTERED BY ORDER OF THE COURT
        By:                                          United States Bankruptcy Court
        Deputy Clerk                                 Elizabeth H. Parks, Clerk
         Case 20-31575-jal            Doc 10        Filed 06/26/20         Entered 06/27/20 00:41:20                 Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Kentucky
In re:                                                                                                     Case No. 20-31575-jal
David O. Napper, Jr.                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0644-3                  User: aallen                       Page 1 of 1                          Date Rcvd: Jun 24, 2020
                                      Form ID: 208                       Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 26, 2020.
db             +David O. Napper, Jr.,    3303 Shumate Rd,    Ekron, KY 40117-7837
6710001        +Acima Credit,    Attn: Bankruptcy,    9815 S. Monroe Street 4th Floor,    Sandy, UT 84070-4384
6710002        +Beacon Community Cr Un,    7910 National Tpke,     Louisville, KY 40214-4904
6710003        +Chris Klein,   600 W. Main St,     Louisville, KY 40202-4919
6710004        +Christine Pryce,    600 W. Main St, Ste 300,    Louisville, KY 40202-4912
6710005        +Credit Bureau Systems, Inc.,    Attn: Bankruptcy,     100 Fulton Ct,   Paducah, KY 42001-9013
6710006        +First PREMIER Bank,    Attn: Bankruptcy,    Po Box 5524,    Sioux Falls, SD 57117-5524
6710007        +Foursight Capital, LLC.,    Attn: Bankruptcy,    Po Box 45026,    Salt Lake City, UT 84145-0026
6710010        +Holly Green Apartments,    9915 Daniel Dr,    Fairdale, KY 40118-9580
6710012        +M & L Auto Sales,    1386 S. Dixie Blvd,    Radcliff, KY 40160-1124
6710014        +United Auto Credit Co,    Attn: Bankruptcy,    Po Box 163049,    Fort Worth, TX 76161-3049
6714135        +United Auto Credit Corporation,     PO Box 163049,    Fort Worth, TX 76161-3049

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: aesterle@jeffersoncountyclerk.org Jun 24 2020 19:53:26
                 Jefferson County Attorney Office,    Fiscal Court Bldg.,   531 Court Place, Ste. 900,
                 Louisville, Ky 40202-3315
6710008         E-mail/Text: bankruptcy@glacompany.com Jun 24 2020 19:52:46      GLA Collection Company,
                 Attn: Bankruptcy,   Po Box 588,    Greensburg, IN 47240
6710009        +E-mail/Text: bankruptcy.notices@hdfsi.com Jun 24 2020 19:54:20      Harley Davidson Financial,
                 Attn: Bankruptcy,   Po Box 22048,    Carson City, NV 89721-2048
6710011         E-mail/Text: sbse.cio.bnc.mail@irs.gov Jun 24 2020 19:53:12      Internal Revenue Serivce,
                 Cincinnati, OH 45999-0030
6710013         E-mail/Text: asonnek@sonnekandgoldblatt.com Jun 24 2020 19:52:58      Sonnek & Goldblatt,
                 2368 Victory Parkway, Ste 420,    Cincinnati, OH 45206
6713672         E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jun 24 2020 20:02:09      T Mobile/T-Mobile USA Inc,
                 by American InfoSource as agent,    PO Box 248848,   Oklahoma City, OK 73124-8848
6710015        +E-mail/PDF: bk@worldacceptance.com Jun 24 2020 19:50:15      World Acceptance Corp,
                 Attn: Bankruptcy,   Po Box 6429,    Greenville, SC 29606-6429
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 23, 2020 at the address(es) listed below:
              Charles R. Merrill   ustpregion08.lo.ecf@usdoj.gov
              Dawn Logsdon Johnson    on behalf of Debtor David O. Napper, Jr. bankruptcy@johnsonlawpsc.com
              William W. Lawrence -13    ECF@louchapter13.com, ecf.bk.westky@gmail.com
                                                                                             TOTAL: 3
